DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 01 September 2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: packet reception unit configured to . . . maximum rate determination unit configured to . . . minimum packet delay determination unit configured to . . . congestion window determination unit configured to . . . information transmission unit configured to in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO2016122225), hereinafter referred to as D1, machine translation provided as attachment.
Regarding claims 1 and 11, D1 discloses a method and apparatus for controlling congestion in a communication system, which comprises:
receiving packets from a transmitter (Referring to Figures 1-4, receiving packets from a transmitter.  See paragraphs 46-50.);
determining a maximum transmission rate of the received packets (Referring to Figures 1-4, determining a maximum transmission rate corresponding to the received packets.  See paragraphs 0050-0054.);
determining a minimum packet delay of the received packets (Referring to Figures 1-4, determining a minimum Round Trip Delay timer corresponding to the packets.  See paragraphs 54-56.);
determining characteristics of a congestion window of next packets to be received from the transmitter based on the maximum transmission rate and the minimum packet delay (Referring to Figures 1-4, adjusting the congestion window (characteristics of congestion 
transmitting information on the determined characteristics of the congestion window to the transmitter (Referring to Figures 1-4, transmitting packets according to the adjusted congestion window.  See paragraphs 68-71 and 109.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Kang et al. (US 2016/0315841 A1), hereinafter referred to as D2.
Regarding claims 2 and 12, D1 does not disclose determining the maximum transmission rate based on analyzing scheduling of cellular network downlink frames of the received packets.
D2 teaches analyzing downlink data packets to a terminal per a transmission rate control algorithm of a transport control protocol in a wireless network (cellular network).  See paragraph 0038.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the wireless network monitoring of D2 in congestion window control system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to comply with a well-known standard, TCP service over wireless communication.

Regarding claims 3 and 13, the primary reference further teaches determining, based on analyzing the scheduling of the frames, a first maximum transmission rate related to a maximum transmission capacity that is achievable for a given receiver and a second maximum transmission rate related to a maximum transmission capacity that is achievable for a given network related to the reception of the packets (Referring to Figures 1-4, determining a maximum transmission rate corresponding to the received packets through a flow (for a given receiver) and a network (maximum transmission capacity).  See paragraphs 0050-0054.)
D1 does not disclose cellular network downlink frames and mobile cellular network.
D2 teaches analyzing uplink/downlink data packets to a terminal per a transmission rate control algorithm of a transport control protocol in a wireless network (cellular network).  See paragraph 0038.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the wireless network monitoring of D2 in congestion window control system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to comply with a well-known standard, TCP service over wireless communication.

Regarding claim 4, the primary reference further teaches wherein the first maximum transmission rate is determined by using a unit of a network frame, an index set of sub-frames allocated to the network frame, and a byte received by each sub-frame, and wherein the second maximum transmission rate is determined by using a unit of the network frame, an index set of sub-frames allocated to the network frame, a byte received by each sub-frame, and a time in which the byte is received in the sub-frame (Referring to Figures 1-4, determining an equivalent  maximum transmission rate corresponding to the received packets through a flow (for a given receiver) and a network (maximum transmission capacity), the maximum transmission rate corresponds to all packets transmitted corresponding to packets, a series of packets, the transmitted bytes, and timing information (equivalent to claim limitations).  See paragraphs 0050-0054.)
D1 does not disclose cellular network downlink frames and mobile cellular network.
D2 teaches analyzing downlink data packets to a terminal per a transmission rate control algorithm of a transport control protocol in a wireless network (cellular network).  See paragraph 0038.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the wireless network monitoring of D2 in congestion window control system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to comply with a well-known standard, TCP service over wireless communication.

Regarding claim 5, the primary reference further teaches wherein said determining the minimum packet delay includes: calculating a packet delay (Referring to Figures 1-4, RTT.  See paragraphs 54-56.) and an average packet delay based network characteristics (Referring to Figures 1-4, calculated delay time.  See paragraph 71.); and determining the minimum packet delay using the packet delay and the average packet delay (Referring to Figures 1-4, measured RTT is a predetermined ratio of the minimum RTT.  See paragraph 0105.)
D1 does not disclose cellular network uplink frames.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the wireless network monitoring of D2 in congestion window control system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to comply with a well-known standard, TCP service over wireless communication.

Regarding claims 6 and 14, the primary reference further teaches wherein the characteristics of the congestion window include a size of the congestion window, wherein said determining the congestion window of the next packets includes: determining the characteristics of the congestion window of the next packets based on the maximum transmission rate, the minimum packet delay, an actual transmission rate, an actual packet delay, and the characteristics of the congestion window of the received packet (Referring to Figures 1-4, size of the congestion window for a next transmitted packet is based on the maximum transmission rate, minimum packet delay, transmission rate, packet delay and the received packets.  See paragraphs 98-109.)

Regarding claims 7 and 15, the primary reference further teaches wherein said determining the characteristics of the congestion window includes: determining the characteristics of the congestion window of the next packets based on the following equation, as 

Regarding claim 8, the primary reference further teaches wherein the transmitter controls the next packets based on the information on the characteristics of the congestion window (Referring to Figures 1-4, transmitting packets according to the adjusted congestion window.  See paragraphs 68-71 and 109.)

Regarding claim 10, the primary reference further teaches transmitting the determined characteristics using acknowledgment (ACK) of the received packets to the transmitter, wherein the acknowledgment includes the determined characteristics (Referring to Figures 1-4, determining the maximum transmission according to ACK specification information received from the transceiver.  See paragraphs 36-39 and 94-96.)

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Osuga (US 2020/0267083 A1) – controlling a transmit data volume within a proper range depending on variations in a communication environment.
Testicioglu et al. (US 2018/0262430 A1) – rate based packet transmission over a network that mitigates network congestion.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094.  The examiner can normally be reached on Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462